Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“device… for selectively moving the working heat-exchange fluid” at claim 20. A return to the specification provides that the device is a pump or fan.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 32-36 all recite either “at a predetermined time” or “at a predetermined location” however there is no description within the specification to convey how the container has its temperature raised or lowered at a predetermined time or location.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38 recites “provides sterile perfusion to the temperature-controlled container” however “perfusion” is defined as the passage of fluid through the lymphatic system or blood vessels to an organ or tissue. However the temperature-controlled container is not an organ or tissue; thus the term is being used inconsistently with its plain meaning. Ostensibly the sterile perfusion is applied to organs or tissue within the temperature-controlled container.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 20-24, 26-27, 29-31, 34-37, 40, 42, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton (US 2,342,211).
Regarding claims 1 and 2, Newton discloses a dynamic temperature regulating device for use in association with a temperature-controlled container, comprising:
at least one heat source (24);
at least one heat sink (23), wherein both the heat source and heat sink are PCMs (page 2, col 2, line 54 to page 3, col 1, line 43 describes the PCM within 23 and 24);
a heat transfer medium (water or other solution page 2, col 1, lines 23-26 or in the alternative the conduits 29, 30, and 31) in thermal communication with and operably connected to the at least one heat source (24) and the at least one heat sink (23); and
a control system (“automatic controls” page 3, col 1, line 53) for controlling the selective thermal communication with the at least one heat source and with the at least one heat sink to regulate the temperature of the temperature-controlled container (13).
Regarding claim 3, Newton discloses each PCM is in a housing (23 and 24 are described as including “containers” and therefor include housings).
Regarding claims 4 and 5, Newton discloses each housing for each PCM is sealed and watertight (23 and 24 include containers that are submerged and therefore must be water tight).
Regarding claim 20, Newton discloses the heat source and sink define volumes (space or volume about 24 and 23 respectively) and at least one device (28) operably connected for selectively moving the working heat-exchange fluid (from 31) through the heat source and sink volumes.
Regarding claim 21, 
Regarding claim 22, Newton discloses the same working heat-exchange fluid is in flow communication with the heat source and sink volumes (space about 24 and 23).
Regarding claim 23, Newton discloses the working heat exchange fluid is in flow communication with the temperature-controlled container (at heat exchanger 27).
Regarding claim 24, Newton discloses the working heat exchange fluid is the same fluid as inside the temperature controlled container (within heat exchanger 27).
Regarding claim 26, Newton discloses the temperature-controlled container includes one heat exchanger (27) in flow communication with the heat source and sink working heat-exchange fluids.
Regarding claim 27, Newton discloses the working heat-exchange fluid is a liquid and the fluid moving device is a pump (28).
Regarding claim 29, Newton discloses the dynamic temperature regulating device and the temperature controlled container include a plurality of sensors (40, 41, 60, 61, 70, 71, and 73) and the control system is operably connected to the sensors.
Regarding claim 30, Newton discloses the temperature of the temperature controlled container is modified responsive to the temperature measured and communicated by the sensors and desired predetermined outcomes (page 4, col 1, lines 15-35).
Regarding claim 31, Newton discloses the desired predetermined outcome is one of that the temperature-controlled container is maintained at a predetermined target temperature or temperature range (control described at page 4 includes target temp and range of “a differential of one degree”).
Regarding claims 34-36, 
Regarding claim 37, Newton discloses the heat exchange fluid is a buffer (all matter acts as a thermal buffer).
Regarding claim 40, Newton discloses the at least one heat source is a plurality of heat source volumes (24).
Regarding claim 42, Newton discloses the at least one heat sink is a plurality of heat sink volumes (23).
Regarding claim 44, Newton discloses a detachable PCM contained volumes comprising:
a sealed housing (18) defining a volume having a selective portion being a housing heat transfer medium (23 or 24);
a phase change material in the volume of the sealed housing (within 23 and 24);
a heat transfer medium operably attached to and in thermal communication with the housing heat transfer medium (“water” in tank 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-5, 28, 32-33, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 2,342,211).
Regarding claims 4 and 5, As noted above because Newton provides for the PCM containers 23 and 24 to be submerged they are sealed and watertight. Nonetheless the examiner takes official notice that making containers sealed and watertight is old and well known. It would have been obvious to one of ordinary skill in the art to have provided containers 23 and 24 to be sealed and watertight in order to prevent PCM leakage.
Regarding claim 28, Newton discloses the working fluid is a liquid and lacks a gas moved by a fan/blower. However the examiner takes official notice that it is old and well known to move heat with a gas (such as air) and a fan/blower. It would have been obvious to one of ordinary skill in the art to have utilized a gas and fan/blower in order to reduce weight and prevent leakage risk.
Regarding claims 32-33, Newton discloses the desired outcome is that the temperature of the temperature-controlled container is raised or lowered (with heating or cooling performed by 27), but is silent concerning a predetermined time. However examiner takes official notice that it is old and well known to control temperature at predetermined times. For example a building/container may be conditioned during the daytime when occupied. Thus it would have been obvious to one of ordinary skill in the art to have controlled the temperature at predetermined times in order to increase efficiency.
Regarding claim 38, Newton discloses the device of claim 20, but lacks sterile perfusion. However examiner takes official notice that sterile perfusion is old and well known. It has been held that merely providing a known technique to a known device is obvious. In this instance 
Regarding claim 39, Newton discloses the device of claim 1, but lacks a remote control. The examiner takes official notice that remote controls are old and well known. It would have been obvious to one of ordinary skill in the art to have provided a remote controller in order to allow control without physical contact to the system.
Claims 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 2,342,211) in view of Abhat et al (US 4,131,158).
Regarding claims 6-13, Newton discloses the housing of the PCMs (23 and 24), but lacks a housing heat transfer medium. Abhat discloses a housing (1) including a selective portion being a housing heat transfer medium (18) [claim 6],
 including an internal portion (within 18) [claim 7]; 
including at least one fin (26) [claim 8];
including at least one tube (20) [claim 9];
wherein the tube is filled with heat transfer fluid (2:27-30) [claim 10];
wherein the internal portion includes at least one heat pipe (2:22 “heat pipe”) [claim 11];
wherein the internal portion of the housing heat transfer medium is a heat transfer porous material (2:26 “a tube 24 of porous synthetic fabric”) [claim 12];
wherein the internal portion is a combination of a fin (26), a tube and heat pipe (18), and a heat transfer porous material (24). [claim 13].
It would have been obvious to one of ordinary skill in the art to have provided Newton with the heat pipe arrangement of Abhat in order to increase the rate of heat transfer between the PCM and the circulating fluid.
Regarding claims 14-19, Newton discloses the housing of the PCMs (23 and 24) which exchanges heat with the heat transfer medium (within 18). Further regarding claim 18, Newton discloses a heat transfer element includes conduits (29 and 31) and the conduits having working heat exchange fluid therein and wherein the working heat exchange fluid is inflow communication with the temperature controlled container (at 27) for moving the working heat exchange fluid through the temperature-controlled container via indirect contact. Newton lacks a housing heat transfer enhancement device. Abhat discloses a heat transfer enhancement device (18) between a PCM housing (2) and a heat transfer medium [claim 14];
wherein the heat transfer enhancement includes at least one heat pipe (18) [claim 15];
wherein the heat transfer enhancement device includes at least one heat transfer fin (26) [claim 16];
wherein the heat transfer medium is a heat transfer element (32) [claim 17];
wherein the heat transfer element (32) is a solid plate [claim 19].
It would have been obvious to one of ordinary skill in the art to have provided Newton with the heat pipe arrangement of Abhat in order to increase the rate of heat transfer between the PCM and the circulating fluid.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 2,342,211) in view of Ringquist et al (US 3,378,062).
Regarding claims 25, Newton discloses the device of claim 21, but lacks plural heat exchangers in the temperature controlled container. Ringquist discloses a temperature controlled container (1) including a first heat exchanger (4) in communication with a heat source .
Claims 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 2,342,211) in view of Goosmann (US 2,043,163).
Regarding claims 41 and 43, Newton discloses a plurality of heat source and sink volumes (24 and 23), but lacks that they have different melting temperatures. Goosmann provides for a plurality PCMs having different phase change temperatures (water ice and CO2 ice). It would have been obvious to one of ordinary skill in the art to have provided Newton with plurality sources and sinks having different melting temperatures in order to allow the system to achieve different temperatures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adams et al (US 2019/0128586) cooled container.
Burger (US 6,604,373) heat exchanger relation to PCM.
Platen-Munters (DE543370) container within housing.
Simmons et al (US 6,481,216) plural PCM containers.
Amir et al (US 2014/0284020) heat pipe within PCM.
Cosley et al (US 7,505,269) heat pipe within PCM.
Newton (US 3,693,704) separate cooling and heating fluid circuits.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763